EXHIBIT 10.3

When Recorded, Please Mail To:




Robin Rash, Esq.

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Space above for Recorder’s use




ASSIGNMENT OF LEASES

THIS ASSIGNMENT OF LEASES (the "Assignment") is made this 26th day of May 2010,
by and between DRAPER CROSSING I, L.C., a Utah limited liability company
("Assignor"), and INLAND DIVERSIFIED DRAPER CROSSING, L.L.C., a Delaware limited
liability company ("Assignee").

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby agrees as follows:

1.

Assignment of Leases. Assignor hereby assigns, transfers, sets over and conveys
to Assignees all of its right, title and interest as landlord under all leases
("Leases") pertaining to the real property described on Exhibit "A" hereto. A
list of the Leases is attached to this Assignment as Exhibit "B."

2.

Acceptance of Assignment of Lease. Assignee accepts the assignment of the
Leases, assumes the obligations of landlord or lessor arising under the Leases
on or after the date of this Assignment, and agrees to perform all obligations
of landlord under the Leases. Assignor maintains the obligations of landlord or
lessor under the leases arising prior to the date of this Assignment including,
without limitation, the obligation to do CAM reconciliation for periods arising
prior to the date of this Assignment.

3.

General Provisions. This Assignment may be signed in one or more counterparts,
each of which shall be deemed an original and together shall constitute one and
the same instrument. Facsimile copies of this Assignment shall have the same
effect as originals. This Assignment shall be governed in accordance with the
laws of the State of Utah, without giving effect to the conflicts of laws
principles thereunder. Jurisdiction for any legal proceeding related to this
Assignment shall lie only in the applicable State and Federal courts located in
Salt Lake County, Utah. This Assignment shall bind and inure to the benefit of
the parties hereto and their respective successors and assignors.

(Signatures and acknowledgments begin on following pages)





1




IN WITNESS WHEREOF, the parties have executed this Assignment effective as of
the date first written above.

 

 

 

ASSIGNOR:

 

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company, by its Manager:

 

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

 

Name:

Devon Glenn

 

 

Its:

Manager

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

INLAND DIVERSIFIED DRAPER CROSSING, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

By:  Inland Diversified Real Estate Trust, Inc.,
a Maryland corporation, its sole member

 

 

 

 

 

 

By:

/s/ Steven T. Hippel

 

 

Name:

Steven T. Hippel

 

 

Its:

Treasurer








2




STATE OF UTAH

)

: ss.

COUNTY OF SALT LAKE

)




The foregoing instrument was acknowledged before me this 26th day of May, 2010,
by Devon M. Glenn, the Manager of The Boyer Company L.C., a Utah limited
liability company, which is the Manager of Draper Crossing I, L.C., a Utah
limited liability company.


/s/ Rachel N. Niusulu


NOTARY PUBLIC
Residing at: Salt Lake City

My Commission Expires: 9-17-11













STATE OF ILLINOIS

)

: ss.

COUNTY OF DU PAGE

)




On this 26th day of May,  2010, personally appeared before me Steven T. Hippel,
the CAO and Treasurer of Inland Diversified Real Estate Trust, Inc., a Maryland
corporation, which is the sole member of INLAND DIVERSIFIED DRAPER CROSSING,
L.L.C., a Delaware limited liability company.


/s/ Judy L. Milette


NOTARY PUBLIC
Residing at: 2901 Butterfield Road, Oak Brook, IL

My Commission Expires: 7/27/11





3




EXHIBIT "A"

TO

ASSIGNMENT OF LEASES


DESCRIPTION OF REAL PROPERTY


The Property referred to in the foregoing instrument is located in Salt Lake
County, Utah, and is more particularly described as follows:

PARCEL 1:

Lot 3, DRAPER CROSSING SUBDIVISION, according to the official plat thereof,
filed in Book "97-8P" of Plats, at Page 240 of the Official Records of the Salt
Lake County Recorder.

EXCEPTING THEREFROM the following portion conveyed to the Utah Department of
Transportation by that certain Warranty Deed recorded July 29, 2003 as Entry No.
8749510, in Book 8850, at Page 7673 of the Official Records of the Salt Lake
County Recorder:

A parcel of land in fee for the widening of the existing highway State Route 71,
known as Project No. 0071, being part of an entire tract of property, situate in
Lot 3, Draper Crossing, a subdivision in the Northwest quarter of the Southwest
quarter and the Northeast quarter of the Southwest quarter of Section 30,
Township 3 South, Range 1 East, Salt Lake Base and Meridian. The boundaries of
said parcel of land are described as follows: Beginning at the Northwest Corner
of said Lot 3; and running thence South 89°25,49" East 935.50 feet along the
northerly boundary line of said Lot 3 to the Northeast Corner of said entire
tract; thence South 02°57'21" West 2.27 feet along the easterly boundary line of
said entire tract to a point 54.31 feet perpendicularly distant southerly from
the centerline of State Route 71 of said project at approximate Engineer Station
290+22.11; thence North 87°06'56" West 32.71 feet to a point which is 53.00 feet
perpendicularly distant southerly from the centerline of State Route 71 of said
project at Engineer Station 289+89.42; thence North 89°24'23" West 390.05 feet
parallel with the centerline of said project; thence South 83°31'47" West 48.79
feet to a point 59.00 feet perpendicularly distant southerly from the centerline
of State Route 71 of said project at Engineer Station 285+50.95; thence North
89°24'23" West 459.35 feet parallel with the centerline of said project; thence
South 88°18'27M West 4.86 feet to the westerly boundary of said Lot 3 to a point
59.00 feet perpendicularly distant southerly from the centerline of State Route
71 of said project at approximate Engineer Station 280+86.75; thence North
00°14'21" East 6.76 feet along the westerly boundary line of said Lot 3 to the
point of beginning as shown on the official map of said project on file in the
office of the Utah Department of Transportation. (Note: All bearings in the
above description are highway bearings. Rotate highway bearings 00°14'21"
counterclockwise to match property bearings.)





4




PARCEL 2:

The non-exclusive easements for vehicular and pedestrian ingress and egress,
appurtenant to PARCEL 1 described herein, as defined, described and created
pursuant to that certain Declaration Of Easements, Covenants And Restrictions
recorded April 11, 1997 as Entry No. 6617276, in Book 7641, at Page 264 of the
Official Records of the Salt Lake County Recorder.

PARCEL 3:

Lots 12, 14 and 15 of LOT 1 DRAPER CROSSING SUBDIVISION AMENDED AND EXTENDED,
according to the official plat thereof, filed in Book "200 IP" of Plats, at Page
335 of the Official Records of the Salt Lake County Recorder.

PARCEL 4:

The nonexclusive easements appurtenant to PARCEL 3 described herein, as defined,
described and created pursuant to that certain Declaration Of Easements,
Covenants And Restrictions recorded November 20, 2001 as Entry No. 8065744, in
Book 8528, at Page 5082 of the Official Records of the Salt Lake County
Recorder, as amended, supplemented or otherwise affected by that certain First
Amendment To Declaration Of Easements, Covenants And Restrictions recorded May
15, 2002 as Entry No. 8234059, in Book 8598, at Page 1733 of the Official
Records of the Salt Lake County Recorder.

PARCEL 5:

The non-exclusive right-of-way and easement for pedestrian and vehicular ingress
and egress and temporary vehicular parking, appurtenant to PARCEL 1 described
herein, as defined, described and
created pursuant to that certain Restrictions And Easements Agreement recorded
April 3, 1997 as Entry No. 6610999, in Book 7635, at Page 2307 of the Official
Records of the Salt Lake County Recorder, on, over and across the "Common Areas"
designated for such purposes, within the following described TRACT 5A and TRACT
5B:

TRACT 5A:

Beginning at a point South 89°48'40" East which is the base of bearing, along
the Section line 1130.25 feet (total quarter section line distance 2642.34 feet)
and North 1533.76 feet to the South line of 12300 South Street from the
Southwest corner of Section 30, Township 3 South, Range 1 East, Salt Lake Base
and Meridian, and running thence South 89°40'10" East along the South side of
said street 128.72 feet; thence South 230.00 feet; thence North 89°40'10" West
128.72 feet; thence North 230.00 feet to the point of beginning.

EXCEPTING THEREFROM any portion within the bounds of 12300 South Street and any
portion conveyed to the Utah Department of Transportation in that certain
Warranty Deed recorded November 25, 2003 as Entry No. 8907220, in Book 8916, at
Page 2233 of the Official Records of the Salt Lake County Recorder.





5




TRACT 5B:

Beginning at a point which is South 89°48'40" East along the Section line
1130.25 feet and North 879.59 feet from the Southwest corner of Section 30,
Township 3 South, Range 1 East, Salt Lake Base and Meridian; and running thence
South 89°57'00" West 229.08 feet to a point of curvature; thence Northwesterly
along the arc of a 300.00 foot radius curve to the right, through a central
angle of 37°21'32", a distance of 195.611 feet; thence North 52°41'28" West
61.05 feet to a point on the arc of a 400 foot radius curve to the left; thence
Northeasterly along said curve (center bears North 52041'28" West), through a
central angle of 37°22'04", a distance of 260.877 feet to a point of tangency;
thence North 00°03'32" West 105.63 feet; thence South 89°40'10M East 54.00 feet;
thence South 20.06 feet; thence South 89°40*10" East 350.084 feet; thence South
430.13 feet; thence South 89°57'00" West 26.08 feet; thence North 6.00 feet to
the point of beginning.

EXCEPTING THEREFROM any portion within the bounds of Minuteman Drive and 12450
South Street.





6




EXHIBIT "B"
TO
ASSIGNMENT OF LEASES


(LIST OF LEASES)


Draper Crossing I

Tenant

Lease Date

Amendment Dates

ELECTRIC BEACH

5/4/1998

First 9/26/2003
Second 3/31/2008
Third 4/5/2010

ELEMENTZ BODY & SOUL

3/18/2008

-

ALL A DOLLAR

3/17/1998

First 2/4/2009

CLEANING SUPPLIER

8/18/2009

-

GRAY WHALE CD

1/14/1998

-

AMERICAN FAMILY MUTUAL INS.

1/2/2008

-

SMITH FOOD & DRUG

3/19,1997, as reflected in that Short Form Lease recorded May 13, 1997 as Entry
No. 6643374, in Book 7665, at Page 2287 of the Official Records of Salt Lake
County

-

HARDWICK JEWELERS

2/16/2010

-

SALLY BEAUTY SUPPLY CO

10/16/1998

First 5/26/2004
Second 5/21/2009

SALON 21

7/6/2006

First 4/17/2009

COSMO NAILS

10/3/2000

First 11/25/2003
Second 12/2006

T.J. MAXX

1/15/1998, as reflected in that
certain Memorandum of Lease
recorded May 7, 1998 as Entry No.
6955791, in Book 7970, at Page
2415 of the Official Records of Salt
Lake County

-

DOWNEAST HOME

4/30/2001

First 5/24/2005
Second 8/17/2007

UTAH ACADEMY OF EMERGENCY

8/12/2004

First 2/3/3005
Second 1/29/2010

POST NET

3/19/1999

First 2/27/2008

VILLAGE CLEANERS

9/16/1997

First 11/18/1998
Second 6/10/2008

ALLSTATE INSURANCE

7/15/2009

-

WASHINGTON MUTUAL

9/18/1997

-

ARCTIC CIRCLE

2/28/1997

-





7







QUIZNO’S SUB

11/30/2009

-

RUMBI ISLAND GRILL

5/23/2003

Second 10/21/2003

Third 2/19/2008

PIZZA HUT

3/24/1998, as evidenced by that certain Assignment and Assumption of Lease
Agreement dated as of May 9, 2005, by and between Pizza Hut, Inc., and Wasatch
Valley Pizza, LLC, recorded May 11, 2005 as Entry No. 9373415, in Book 9129, at
Page 4181 of the Official Records of Salt Lake County

First 3/1999

Second 6/30/2009

JAMBA JUICE

11/19/2003

First 5/14/2008







Draper Crossing Pads


WINGERS

1/5/2000

First 7/26/2000

Second 10/26/2000

Third March 1, 2010

TUNEX AUTOMOTIVE

6/5/2000

First 5/26/2006

CARLS JR.

3/31/1998 as reflected in that certain Memorandum of Ground Lease recorded April
29, 1999 as Entry No. 7338688, in Book 8272, at Page 8428 of the Official
Records of Salt Lake County

-








8


